         Case 1:19-cv-00306-MV-LF Document 1-3 Filed 02/21/19 Page 1 of 2

Supplemental Civil Cover Sheet
Page 1 of2


                        Supplemental Civil Cover Sheet for Cases Removed
                                       From State Court


This form must be attached to the Civil Cover Sheet at the time the case is filed in the U.S. District
                  Clerk's Office. Additional sheets may be used as necessary.


    1. State Court Information:

        Please identify the court from which the case is being removed and specify the number assigned
        to the case in that court.

                                 Court                                       Case Number
        Dallas County Court at Law No. 4                  CC-19-00021-D


   2. Style of the Case:

        Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s)
        and Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please
        list the attorney(s) of record for each party named and include their bar number, firm name,
        correct mailing address, and phone number (including area code).

                        Party and Party Type                                  Attorney(s)
        Fiero Watt, Plaintiff                             Matthew R. Scott, #00794613, Javier Perez, #24083650
                                                          Carson Bridges, #24096758, Scott Perez LLP, 900
                                                          Jackson St, Ste. 550, Dallas, TX, 214.965.9675
        Sierra Nevada Corporation, Defendant              Shawn Oller, #00794399, Arrissa Meyer, #24060954,
                                                          Littler Mendelson, P.C., 2001 Ross Ave., Ste. 1500
                                                          uauas, JA, /)LUI, ll4.1HSU.ISIISU.

   3. Jury Demand:

        Was a Jury Demand made in State Court?          [{]Yes
                If"Yes," by which party and on what date?

                Plaintiff                                              1/2/2019
                Party                                                 Date
          Case 1:19-cv-00306-MV-LF Document 1-3 Filed 02/21/19 Page 2 of 2

Supplemental Civil Cover Sheet
Page 2 of2

    4. Answer:

        Was an Answer made in State Comi?          [2] Yes
                    If"Yes," by which party and on what date?

                    Sierra Nevada Corporation                            2114119
                    Patiy                                               Date


    5. Unserved Parties:

        The following patiies have not been served at the time this case was removed:

                                 Par_!y                               Reason(s) for No Service




   6. Nonsuited, Dismissed or Terminated Parties:

        Please indicate any changes from the style on the State Court papers and the reason for that
        change:

                                Palj:y                                             Reason
        None.




   7. Claims of the Parties:

       The filing party submits the following summary of the remaining claims of each party in this
       litigation:

                                Par_!y                                             Claim(s)
        Plaintiff                                      (1) Race/color discrimination under the TCHRA, (2) wrongful
                                                       termination- race/color discrimination under TCHRA, (3)
                                                       retaliation under TCHRA, (4) race/color discrimination under
                                                       Title VII, (5) wrongful termination- race/color discrimination
                                                       under Title VII, & (6) retaliation under Title VII.
